DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

May 27, 2010

FROM:

Cindy Mann
Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Medicaid Premiums and Cost Sharing -- Revised Final Regulation on
Display in the Federal Register

This informational bulletin is to notify you that today, the Centers for Medicare & Medicaid
Services (CMS) put on display at the Federal Register a final rule (with a 30-day comment
period for certain provisions) revising regulations addressing State options with respect to
Medicaid premiums and cost sharing. This regulation implements the provisions of the Deficit
Reduction Act (DRA) of 2005, as amended by the American Recovery and Reinvestment Act of
2009 (the Recovery Act). The regulation is available for viewing at
http://www.federalregister.gov/OFRUpload/OFRData/2010-12954_PI.pdf.
Background
As you know, the DRA established a new section 1916A of the Social Security Act that offered a
new option for establishing premiums and cost sharing in State Medicaid programs for certain
beneficiaries. This regulation addresses the DRA changes and section 5006(a) of the Recovery
Act, which amended sections 1916 and 1916A of the Social Security Act to exempt Indians from
premiums and cost sharing under certain circumstances.
This revised final rule follows multiple comment periods and will become effective on July 1,
2010. The rule revises the final rule that was published on November 25, 2008 but was not made
effective, and reflects public comments received during two subsequent comment periods.
Please note that a 30-day comment period is provided for the portion of the revised final rule that
applies to the provisions related to cost-sharing protections for Indians. Under the Recovery Act,
those changes took effect on July 1, 2009.
Key Provisions
This final rule continues most of the provisions that were in the original rule published on
November 25, 2008. It also includes several changes to the previously published rule, in part
based on public comments received. Key provisions include:

Page 2 – Medicaid Premiums and Cost Sharing Regulation
Assuring Compliance with Statutory Cost-Sharing Limits
•

The rule specifies that if a State establishes cost sharing (including premiums, copayments,
deductibles) that could exceed the statutory maximum, the State must track beneficiaries’
incurred costs through a mechanism, developed by the State, that does not rely solely on
beneficiaries to assure that cost sharing remains below the statutory cap. This practice is
common in the private sector and has been adopted in many State Medicaid and CHIP
programs. States may devise the method they will use; no single method is required. The
rule identifies a number of practices that States currently use to track families’ out-of-pocket
costs, including automated systems such as MMIS systems, which are matched at a 90%
federal matching rate.

•

Similarly, States must devise a method for informing providers, ideally through the use of
automated systems, whether cost sharing for a specific item or service may be imposed on an
individual beneficiary, and whether that provider may require the beneficiary, as a condition
of receiving the item or service, to pay the cost-sharing charge.

•

States must also describe in their Medicaid State plan the process through which
beneficiaries may request that the State reassess the family’s aggregate limit for premiums
and cost sharing when the family’s income may have changed or if enrollment is being
terminated due to nonpayment of premiums.

Promoting Transparency
•

Under the rule, States proposing to establish or substantially modify alternative premiums or
cost sharing must provide the public with advance notice of the change and a reasonable
opportunity to comment.

Promoting Prevention
•

The rule defines the preventive services that must be excluded from cost sharing for children
younger than age 18, consistent with the well-baby and well-child care and immunization
recommendations described in the Bright Futures guidelines, an initiative led by the
American Academy of Pediatrics.

Cost Sharing Protections for American Indians
•

The rule specifies the requirements for exempting Indian applicants and beneficiaries from
Medicaid premium and cost-sharing requirements and the conditions for assuring that Indian
health care providers and providers offering contract health services (CHS) under a referral
from an Indian health care provider receive full payment for services provided. These
provisions are open for public comment over the next 30 days.

Thank you for your continued commitment to the success of these critical health coverage
programs. Questions regarding this rule can be directed to Ginni Hain, Director, Division of
Eligibility and Benefits, Family and Children’s Health Programs Group, at 410-786-6036 or via
email at ginni.hain@cms.hhs.gov

